                            IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                    CHARLESTON DIVISION


 SOUTH CAROLINA COASTAL
 CONSERVATION LEAGUE, et al.,

                 Plaintiffs,

                       v.

UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY and MICHAEL S.                         Civil Action No. 2:20-cv-03062-BHH
REGAN, in his official capacity as the
Administrator of the United States
Environmental Protection Agency,
                                                    ORDER SETTING BRIEFING SCHEDULE
                 Defendants,                        FOR EPA’S MOTION FOR REMAND
                                                    WITHOUT VACATUR
 AMERICAN PETROLEUM INSTITUTE, et
 al.,

                 Defendant-Intervenors,

 NATIONAL HYDROPOWER
 ASSOCIATION,

                 Defendant-Intervenors,

 STATE OF LOUISIANA, et al.,

                 Defendant-Intervenors.




       Based on the consent motion by Defendants United States Environmental Protection
Agency and Michael S. Regan, in his official capacity as the Administrator of the United States
Environmental Protection Agency (collectively, “EPA”), the Court hereby sets the following
schedule for briefing on EPA’s motion for remand without vacatur:
      EPA shall file its motion for remand without vacatur of the Certification Rule no later
      than July 1, 2021;

      Intevenor-Defendants shall file briefs in support of EPA’s motion, of no more than a
      combined total 35 pages, no later than July 15, 2021;

      Opposition brief(s) shall be due by July 22, 2021;

      EPA’s reply brief in support of its motion shall be due by August 5, 2021.



IT IS SO ORDERED.

            21 2021.
Dated: June __,

                                                    s/ Bruce Howe Hendricks
                                                   ______________________________
                                                   The Honorable Bruce Howe Hendricks
                                                   United States District Court Judge
